Citation Nr: 0616737	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed Persian 
Gulf War syndrome.  

3.  Entitlement to service connection for claimed sinusitis.  

4.  Entitlement to service connection for claimed malignant 
melanoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision.  

The veteran offered testimony at a hearing at the RO before a 
Hearing Officer in March 2004.  

The issues of service connection for Persian Gulf Syndrome 
and a skin condition are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated anxiety and depression are 
related to a psychiatric disorder that is shown as likely as 
not to have had its clinical onset during the veteran's 
period of active service.  

2.  The veteran is not shown to have manifested complaints or 
findings of sinusitis during service or for many years 
thereafter.  

3.  The currently demonstrated sinusitis is not shown to be 
due to any event or incident of the veteran's period of 
active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested an anxiety and depression is due to 
disease or injury that was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  The veteran's disability manifested by sinusitis is not 
due to disease or injury that was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's service connection claim, the 
Board notes that the RO issued a letter dated in October 2001 
that informed the veteran of the medical and other evidence 
needed to substantiate her claims and of what medical or 
other evidence she was responsible for obtaining. VA also 
identified which evidence it was responsible for obtaining.  

Also, in the January 2003 Statement of the Case (SOC), the 
veteran was provided the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. § 
3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded VA examinations that were 
completed in April 1993, January 1994, March 1994, April 
1995, August, 2002 and February 2005.  

The claims file contains the veteran's service medical 
records and VA outpatient treatment records, and the Board 
finds that there are no outstanding post-service records 
requiring further development of the claim.  

Neither the veteran nor her representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating her claims.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in regard to the claim of service connection for sinusitis.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, as it is 
now for an acquired psychiatric disorder, it is the 
responsibility of the agency of original jurisdiction to 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Id.  


Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In this case, the RO has considered the veteran's service 
claim to include service connection for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor. Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

Those service records which are available must support and 
not contradict the veteran's lay testimony concerning the 
noncombat stressors. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the recitation of 
medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  


Factual Background

A review of the veteran's service personnel record, Form DD 
214, the veteran's primary specialty was as an obstetric and 
gynecologic nurse with 6 months of foreign service (September 
1990 to May 1991).  

The veteran received a number of decorations, to include the 
Army Commendation Medal, Southwest Asia Medal with three 
Bronze service stars, and the Kuwait Liberation Medal.  No 
combat-specific award is listed therein.  Nor does the 
veteran's form DD-214 indicate assignment to combat duty.


Acquired psychiatric disorder 

In the veteran's PTSD questionnaire responses received in 
April 2002 and her personal hearing testimony presented in 
March 2004, the veteran reported her service as an Army nurse 
corps officer assigned to the 8th Evacuation Hospital.  

While in the Persian Gulf, the veteran worked in a 10-bed 
intensive care unit (ICU) for critically wounded soldiers for 
a 5-month period.  

Her stressors included those of traveling to remote sites to 
inoculate troops that were considered to be at higher risk of 
exposure to biological and chemical weapons.  

On one such occasion in January 1991, a soldier became 
unresponsive to the inoculation and the veteran, as the sole 
medical support at this location, experienced a great deal of 
stress in treating the soldier until he could be brought to 
an emergency facility.  

Another stressor event involved a scud alert while the 
veteran was working in ICU.  Due to an apparent malfunction 
in her gas mask filter, the veteran experienced a burning 
sensation in her eyes, nose, and throat, as well as the 
stress of coming under attack.  The veteran sought VA 
treatment for her PTSD and was told by one VA physician that 
her PTSD was service related.  

On VA mental disorders examination in April 1993, it was 
noted that the veteran began to be symptomatic for a 
psychiatric disability in April 1992.  At the time, she was a 
nurse in the military and did not have any difficulties until 
she had an onset of swollen lymph nodes, weight loss, general 
malaise and night sweats.  She was later diagnosed with 
chronic fatigue (currently service-connected at 30 percent).  

On mental status examination, the veteran was able to give a 
very coherent history.  She was reported to be frustrated by 
her illness but optimistic that her condition would improve 
with treatment.  

The examiner noted that constitutional signs of chronic 
fatigue symptoms showed improvement and that she did not seem 
to demonstrate any overt depression.  No gross impairment of 
concentration or memory were observed and no Axis I or II 
diagnosis was provided.  

On Social and Industrial evaluation in April 1993, the 
veteran reported being in "fine physical condition before 
her tour of duty in Saudi Arabia" with onset of symptoms 
upon her return.  

The veteran stated that her post-military adjustment had been 
"relatively easy" and that she had received no psychiatric 
help.  The examiner noted that the veteran talked about 
depression and memory loss, conditions that were "very 
definitely connected to the diagnosis of chronic fatigue."  

The examiner reported that the veteran was "questionably 
employable on a full-time basis" due to the fact that she 
had just relocated and had a minimal social network.  

On VA examination in January 1994, the veteran was diagnosed 
with chronic fatigue syndrome and was referred for 
rheumatology examination to evaluate the possibility of 
systemic lupus erythematosus.  

During service, the veteran reported a one-minute episode of 
severe throat burning during a "scud alert."  After her 
military discharge, she began to have profound fatigue, 
tender adenopathy, night sweats, malaise, arthralgia and 
weight loss.  

The clinical testing was noted to be essentially negative 
with improvement of chronic fatigue symptoms from treatment.  
The examiner opined that the veteran did not have lupus or 
any systemic rheumatic disease.  

The treatment records dated from July 1998 to May 2004 
reflect summaries of counseling sessions and individual 
therapy.  In records dated from July 1998 through December 
2000, the veteran was diagnosed with major depression and 
generalized anxiety disorder.  

In April 2001, the veteran was diagnosed with generalized 
anxiety disorder and probable PTSD.  

In July 2001, the veteran was noted to have a history of 
generalized anxiety disorder with possible panic disorder 
with agoraphobia.  Possible PTSD was noted as "needs further 
clarification."  

The diagnoses reported in VA mental health notes dated from 
August through November 2001 include those of probable 
generalized anxiety disorder with possible PTSD and major 
depressive episode due to divorce from husband.  

However, in October 2001, the veteran reported having anxiety 
and depression with other PTSD symptoms since her military 
service that have led her to problems in her interpersonal 
relationships and limited her daily living.  

In October 2003, the veteran underwent an initial evaluation 
for PTSD.  The stressor events described during this 
examination corresponded with those noted previously in this 
decision.  Post-service, the veteran reported a 3-year 
history of psychiatric treatment beginning in 1998 after her 
father's death, and again in 2001, after her divorce.  At 
that time, she was diagnosed with PTSD and depression.  

Following mental status evaluation, the examiner noted a 
diagnosis of generalized anxiety disorder.  The examiner 
noted that the veteran had some stressors prior to her 
military service that might have predisposed her to 
difficulties with anxiety.  

The examiner opined that her described military stressors 
were questionable in regard to whether they met the criterion 
for PTSD, the examiner concluded that it is conceivable that 
the inoculation incident might have caused a brief anxiety 
reaction.  

The examiner noted that, in spite of this event, the veteran 
did not seek psychological assistance in service and 
continued to work in the field of nursing with no impairment 
in her functioning.  

The examiner opined that the veteran's post-service stressors 
(divorce, father's death, job situation, health concerns) did 
not meet the criteria for PTSD but instead are consistent 
with a generalized anxiety disorder.  

In December 2003, the veteran reported stress about her 
relationship, job search and financial problems.  In February 
2004, the veteran complained of increased anxiety and sleep 
problems.  

In May 2004, the veteran reported having stressors that 
included starting a new job and financial stressors.  The 
veteran has consistently been diagnosed with general anxiety 
disorder, and treatment records document the veteran's 
history of PTSD.  

On VA PTSD examination in August 2002, the veteran's chief 
complaints included anxiety, depression and insomnia.  The 
examiner was not provided the veteran's claims file for 
review.  

On mental status examination, the veteran was reported to be 
nervous and restless with normal speech and no formal thought 
disorder.  The veteran denied suicidal/homicidal thoughts, 
hallucinations.  She reported having nightmares with sleep 
disturbance and intrusive thoughts of combat.  

The examiner's diagnostic impression included that of chronic 
PTSD with a Global Assessment of Functioning (GAF) score of 
63.  

The examiner opined that the veteran was overly anxious, that 
her emotional problems were situational and dated back to her 
combat dates of service.  However, the examiner added that 
"there [were] other highly reactive and emotional responses 
that she appeared to present that [the examiner thought] 
[were] not a part of a service-connected disorder."  

On VA PTSD examination in February 2005, the examiner 
reported that the veteran had no psychiatric treatment prior 
to 1998, despite her having periods of anxiety prior to that 
date.  The veteran was reported as stating her belief that 
she had PTSD and depression secondary to her chronic fatigue 
syndrome.  

The examiner stated that based on a review of the available 
medical records, including the veteran's C-file, as well as 
the currently conducted clinical examination, the veteran had 
a generalized anxiety disorder with depressive features, 
unrelated to military service, secondary to multiple 
situations stressors, pre- and post-military service.  

The veteran's pre-military stressors included the early death 
of her mother, date rape incident in high school, and sexual 
abuse from a family member.  The post-service stressors 
included the death of her father and brother and divorce from 
her husband after a 10-year marriage.  The veteran's assigned 
GAF score was 60.  

The VA examiner opined concluded that the veteran did not 
meet the diagnostic criteria for PTSD either in terms of an 
identified stressor that met the criteria for the diagnosis 
or in terms of symptoms presentation.  The veteran was noted 
to be competent, employed and employable.  

The examiner stated that her psychiatric  symptoms were not 
of sufficient severity to negatively impact employability and 
are not secondary to her physical condition.  

The veteran's symptoms were reported to be secondary to 
multiple situational stressors that predated her military 
service and current medical diagnosis and continued secondary 
to multiple post-service situational stressors.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claim for service connection.  In essence, the 
Board concludes that veteran is not shown to have PTSD, but 
rather a generalized anxiety disorder that has not been shown 
to be service-related.  

In this regard, the Board found the most probative evidence 
of record to be the report of a VA psychiatric examination 
conducted in October 2003 and the initial PTSD evaluation 
report dated in February 2005.  

In October 2003, the VA examiner noted the veteran's symptoms 
did not meet the criteria for PTSD but were consistent with 
generalized anxiety disorder.  The examiner provided a 
detailed pre-military history of stressful experiences that 
may have predisposed the veteran to difficulty with anxiety.  

The examiner also noted that the veteran's inoculation 
stressor was a questionable PTSD stressor, but that this may 
have caused a brief anxiety reaction.  In light of these 
considerations, however, the examiner opined that the veteran 
symptoms were consistent with generalized anxiety disorder 
and not PTSD.  

Further, in the February 2005 report, the VA examiner noted 
that he had reviewed the veteran's medical records and claims 
file, which showed that she had a history of being diagnosed 
with generalized anxiety disorder and history of PTSD.  

The VA examiner noted no in-service psychiatric treatment and 
no psychiatric treatment prior to 1998.  The examiner 
concluded that the veteran's generalized anxiety disorder 
with depressive features was unrelated to military service 
but secondary to multiple situational stressors that predated 
and followed her military service.  Most significantly, the 
VA examiner opined that the veteran's claimed stressor did 
not meet the criteria for the diagnosis of PTSD, nor did her 
symptoms present for PTSD.  

Although the veteran may sincerely believe that her 
psychiatric disability is related to service, she is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and her 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board has reviewed the veteran's medical records, which 
reveal an extensive history of treatment for psychiatric 
illness.  However, these records are negative for any 
indication that the veteran suffers from PTSD related to her 
claimed in-service stressors.  

As noted hereinabove, there is no other medical opinion of 
record to support the veteran's assertions concerning a 
relationship between the claimed PTSD and her active duty 
service.  

Therefore, the Board finds that the February 2005 opinion of 
the VA psychiatrist and the October 2003 report of the VA 
examiner to be controlling and they serve to establish that 
PTSD did not develop as a result of the veteran's Persian 
Gulf War service.  

In summary, the Board finds that veteran is not shown to have 
PTSD that is due to her service.  

However, the Board finds the evidence to be in relative 
equipoise in showing that it is as likely as not that the 
veteran's anxiety disorder and depression was first 
clinically present in service.  

In this regard, the Board relies on the April 1993 VA mental 
disorders examination report in which the examiner opined 
that the veteran began to be symptomatic for a psychiatric 
disability in April 1992.  It was noted that during that 
period, the veteran served as a nurse and while she showed no 
overt depression, her complaints of memory loss and 
depression were conditions related to chronic fatigue 
syndrome.  

Further, the veteran's inoculation stressor, while found to 
be a questionable PTSD stressor, was noted in an October 2003 
VA examination report to have caused a brief anxiety reaction 
in the veteran, sufficient to support a diagnosis of 
generalized anxiety disorder.  

By extending the benefit of the doubt to the veteran, service 
connection for a psychiatric disability manifested by anxiety 
and depression is warranted.  


Sinusitis

With regard to the issue of service connection for sinusitis, 
the veteran testified at a personal hearing in March 2004 
that she did not experience this condition prior to her 
active duty service.  

The veteran noted that, after her return from the Persian 
Gulf, she developed recurrent sinus infections that required 
antibiotic treatment.  

With regard to the veteran's claimed rhinitis disability, the 
veteran testified that this condition also started after her 
return from the Gulf.  She experienced chronic problems with 
headaches, facial pressure, runny nose, and itchy eyes.  She 
attributed this condition to her exposure to windstorms and 
environmental contaminants.  

A careful review of the service medical records shows no 
complaint, treatment or diagnosis of sinusitis or rhinitis.  
In October 1992, the veteran was treated for bronchitis with 
complaints of sharp, left-sided pain and labored breathing.  
The veteran was given antibiotics and returned to duty.  

In an August 2001 VA primary care physician note, the 
veteran's list of problems included chronic sinusitis.  

In October 2003, the veteran reported continued complaints 
about her allergic rhinitis with history of seasonal 
allergies.  In May 2004, the veteran was diagnosed with a 
sinus infection.  

In a November 2004 VA allergy consult, the veteran reported 
nasal symptoms that included pressure, itching, watering 
eyes, itchy ears, sneezing, nasal discharge, postnasal drip 
and nasal obstruction.  The symptoms were first reported in 
1990 after being in Saudi Arabia.  

The examiner reported that "there [was] no relationship of 
her symptoms to the part of the world where she was or from 
food, drugs, feathers, plants, clothing, fur, furniture, 
cosmetics, exertion, or nervousness."  The veteran also 
reported that, since May 2004, her symptoms worsened due to 
mold in the building where she worked.  

The findings included no nasal polyps and satisfactory 
examination of the head, neck, conjunctivae, ears, nose, 
throat, heart, and lungs.  The examiner diagnosed vasomotor 
rhinitis, but could not identify any specific allergic basis 
for the veteran's symptoms.  The examiner noted that her 
symptoms were compatible with an allergic basis.  

In this case, the Board finds no factual basis on which to 
grant service connection for sinusitis.  As noted previously, 
the service medical records and VA medical records fail to 
establish a causal relationship or linkage between the 
veteran's sinusitis/rhinitis and any event or incident of her 
active duty service.

Indeed, none of the medical records even mention the etiology 
of the veteran's sinusitis and rhinitis other than that the 
veteran suffers from seasonal allergies.  

Therefore, in the absence of competent and credible medical 
evidence establishing a medical nexus between the veteran's 
current disability and her active service, service connection 
for sinusitis and rhinitis must be denied.  

In addition, no competent evidence has been presented to 
support her assertions of being exposed to environmental 
contaminants and windstorms during her active duty service in 
the Persian Gulf.  

While the veteran believes that her sinusitis and rhinitis 
are associated with some incident or injury service, she is a 
lay person, and as such, she is not competent to provide 
medical opinions upon which the Board may rely.  Espiritu, 
supra.

The Board acknowledges that the veteran has not undergone a 
VA examination in this case.  

However, given the absence of any evidence of sinusitis in 
the veteran's service medical records, the scant references 
to treatment for the veteran's seasonal allergies and the 
lack of competent medical evidence that even suggests a 
causal like between the veteran's claimed disabilities and 
service, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for an acquired psychiatric disability 
manifested by anxiety and depression is granted.  

Service connection for sinusitis is denied.  




REMAND

With regard to service connection for malignant melanoma, the 
veteran testified at a personal hearing in March 2004 that 
she did not have any skin problems prior to her active duty 
service.  

The veteran related having been exposed to chemical agents 
(sarin) that made her skin burn and sting.  She also reported 
a history of sun exposure.  

A review of the record reveals a clinical diagnosis of 
xerosis, seborrheic dermatitis, presence of atypical nevi and 
history of malignant melanomas.  She stated that, after her 
return from the Persian Gulf, she had two basal cell 
carcinomas and three malignant melanomas, diagnosed in 1995, 
1998 and 2004.  

In this case, the medical evidence demonstrates that the 
veteran had a history of melanomas in 1995, 1998 and 2004 
with no pathological evidence of basal cell carcinomas.  

With regard to the veteran's claim for Persian Gulf War 
syndrome, the Board finds that additional development is 
necessary.  

In this case, the veteran has claimed that she an undiagnosed 
illness related to her active duty service in Saudi Arabia.  
The Board notes that the veteran is currently 30 percent 
service-connected for chronic fatigue syndrome.  

Under these circumstances, an examination is needed to 
determine whether the veteran experiences any multisystem 
disorder, and, if so, whether that disorder is at least as 
likely as not due to an undiagnosed illness, or to her 
service-connected chronic fatigue syndrome disability; or 
whether the veteran has a disability manifested by a 
psychiatric disorder that either had its onset during service 
or is related to her active service.  38 U.S.C.A. § 5103A 
(West 2002 and Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2005).  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.

Accordingly, these matters are remanded to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that she provide any pertinent 
evidence in his possession and any 
outstanding medical records pertaining to 
her claimed Gulf War Syndrome and 
melanoma conditions and any necessary 
authorization to enable VA to obtain such 
records on her behalf.  

2.  The RO must schedule a VA medical 
examination to determine the nature and 
likely etiology of the claimed Gulf War 
Syndrome.  The examiner should elicit 
from the veteran and record a complete 
clinical history and review the veteran's 
claims file.  The examiner should 
indicate in the report that the claims 
file was reviewed.  

Based on his/her review of the case, the 
examiner should state whether the veteran 
has any Gulf War Syndrome manifested by a 
multisystem disorder or undiagnosed 
illness.  The examiner should describe the 
nature of any Gulf War Syndrome and opine 
as to whether is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran has any disorder 
that is related directly to service, a 
service-connected disability, or due to an 
undiagnosed illness associated with 
service in the Persian Gulf.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

3.  The RO should schedule a VA 
examination to determine the nature and 
likely etiology of disability manifested 
by a skin condition, to include malignant 
melanoma.  The examiner should elicit from 
the veteran and record a complete clinical 
history and review the veteran's claims 
file.  The examiner should indicate in the 
report that the claims file was reviewed.  
All necessary studies should be conducted.  

The examiner should state whether the 
veteran has any skin condition.  If so, 
the examiner should opine as to whether 
is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any skin condition was caused by the 
veteran's military service, or may be 
manifestations of undiagnosed illness as 
a result of her service in the Persian 
Gulf.  A complete rationale should be 
provided for all opinions expressed.  

4.  Thereafter, following completion of 
the requested development, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


